        Case 2:19-cv-01658-GJP Document 26 Filed 04/24/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


EMILY SUZANNE AZBELL,

                       Plaintiff,
                                                               CIVIL ACTION
       v.                                                      NO. 19-01658

ANDREW SAUL,
Commissioner of Social Security

                       Defendant.


                                            ORDER

       AND NOW, this 24th day of April 2020, upon consideration of the

administrative record (ECF No. 10), A bell Re          e   f   Re ie    (ECF N . 14),

Magi    a e J dge Ha       Re       & Rec     e da i       (ECF N . 18), E il S      a   e

A bell Objec i    (ECF N . 19) a d he C           i i      e   Re        e (ECF No. 23), it is

ORDERED that:

       1) A bell Objec i        a e OVERRULED;

       2) Magi   a e J dge Ha         Re      & Rec        e da i      i APPROVED;

       3) A bell Re    e    f   Re ie      i DENIED;

       4) Judgement is ENTERED for the Commissioner; and

       5) The Clerk of Court shall mark this case CLOSED.



                                                  BY THE COURT:



                                                   /s/ Gerald J. Pappert
                                                  ______________________
                                                  GERALD J. PAPPERT, J.
